Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16957241 filed on 06/23/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-5 in the reply filed on 8/12/2022 is acknowledged.
The restriction requirement is withdrawn as applicant’s argument is persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 1 recites the limitation “a diaphragm having a pair of main surfaces that are opposite faces of the diaphragm” and “the adhesive member includes spaced portions on at least a pair of sides of the one of the pair of main surfaces such that an entirety of the diaphragm is not bonded to the one of the pair of main surfaces”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear how the diaphragm is not entirely bonded to its own main surfaces.
	Claims 2-5 are also rejected under 112(b) as they depend on base claim 1.
           If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Allowable Subject Matter
Claims 1-5 are allowed (pending resolution of 112 issue).
The following is an examiner' s statement of reasons for allowance: 
Claims 1-5:  The primary reason for the allowance of the claims is the inclusion of the limitation “the adhesive member 
Okamoto (JP H02-261211 A) teaches a piezoelectric vibrator having (1) a piezoelectric element (Figs. 1(a), 1(b) & 2, element 22) and (2) a diaphragm (Figs. 1(a), 1(b) & 2, element 21) having a pair of main surfaces that are opposite faces of the diaphragm, the piezoelectric element being bonded to one of the pair of main surfaces; a vibration member (Figs. 1(a), 1(b) & 2, element 20) supporting the piezoelectric vibrator; and an adhesive member (Figs. 1(a), 1(b) & 2, element 31) between the diaphragm and the vibration member and bonding the diaphragm and the vibration member, wherein each of the pair of main surfaces of the diaphragm has a rectangular shape when viewed from a facing direction of the pair of main surfaces (Figs. 1(a), 1(b) & 2).
However, Okamoto does not teach or render obvious the above-quoted features recited in independent claims 1.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813